                                  1
                                  2
                                  3
                                  4
                                  5
                                  6
                                  7                                 UNITED STATES DISTRICT COURT
                                  8                            NORTHERN DISTRICT OF CALIFORNIA
                                  9
                                  10
                                         CRYSTAL WOOD,                                       Case No. 19-cv-01533-NC
                                  11
                                                       Plaintiff,                            ORDER TO SHOW CAUSE
Northern District of California




                                  12                                                         WHY CASE SHOULD NOT BE
 United States District Court




                                                 v.                                          DISMISSED FOR FAILURE TO
                                  13                                                         PROSECUTE
                                         COSTCO WHOLESALE CORPORATION,
                                  14
                                                       Defendant.
                                  15
                                  16          Plaintiff Crystal Wood last appeared in this case, through counsel, on July 10, 2019,

                                  17   when the Court granted her counsel’s motion to withdraw. Dkt. No. 31. The motion to

                                  18   withdraw stated that Ms. Wood was “not communicating” with her former counsel. Dkt.

                                  19   No. 22. Since then, Ms. Wood failed to file a case management statement and did not

                                  20   appear at the August 28, 2019, case management conference despite a warning and

                                  21   reminder from the Court. Dkt. Nos. 31, 35, 38. The Court has twice warned Ms. Wood in

                                  22   writing that it might dismiss her case if she does not prosecute it. Dkt. Nos. 31, 35.

                                  23   Defendant Costco stated at the case management conference that it has not had any contact

                                  24   with Ms. Wood since her former counsel’s last appearance. Costco moved to dismiss the

                                  25   case under Federal Rule of Civil Procedure 41(b). Under Rule 41(b), if a plaintiff fails to

                                  26   prosecute a case, a defendant may move to dismiss and the consequent dismissal “operates

                                  27   as an adjudication on the merits.”

                                  28          Ms. Wood is hereby ORDERED TO SHOW CAUSE why this Court should not
                                  1    dismiss her case with prejudice for failure to prosecute. Ms. Wood must indicate in
                                  2    writing, filed with the Court by September 19, 2019, that she intends to prosecute this
                                  3    case. If she fails to do so, the case will be dismissed with prejudice under Rule 41(b) and
                                  4    judgment will be entered for Costco.
                                  5           The Court directs Ms. Wood to assistance for pro se litigants. The Federal Pro Se
                                  6    program at the San Jose Courthouse provides free information and limited-scope legal
                                  7    advice to pro se litigants in federal civil cases. It is located in Room 2070 of the San Jose
                                  8    United States Courthouse at 280 South 1st Street in San Jose, CA, 95113, and is available
                                  9    for drop-ins or by appointment Monday through Thursday, 9:00 a.m. – 4:00 p.m. and can
                                  10   be reached by phone at (408) 297-1480.
                                  11
                                              IT IS SO ORDERED.
Northern District of California




                                  12
 United States District Court




                                  13
                                  14   Dated: August 29, 2019                     _____________________________________
                                                                                        NATHANAEL M. COUSINS
                                  15                                                    United States Magistrate Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28
                                                                                     2
